Citation Nr: 1527357	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-44 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertensive heart disease, to include as secondary to post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Nashville, Tennessee.  The August 2008 rating decision was decided using medical records from a person other than the Veteran, and was re-adjudicated in April 2009.  Both decisions denied entitlement to service connection for heart disease, and the Veteran perfected his appeal to the Board via a VA Form 9 (substantive appeal) filed in October 2010.  Thereafter, in September 2011, a rating decision of the Columbia, South Carolina RO determined that the Veteran was not entitled to service connection for ischemic heart disease.  Insofar as the Veteran perfected his appeal prior to the September 2011 decision, the issue of his entitlement to service connection for heart disease remains before the Board.  

The Board notes that the issue of entitlement to an increased evaluation for intervertebral disc syndrome was originally included in this appeal; however, the Veteran's representative indicated a desire to withdraw this issue in a December 2011 statement, prior to the December 2011 supplemental statement of the case and February 2012 certification of appeal.  Accordingly, this issue is not before the Board.

In May 2015, the Veteran's representative submitted Internet articles discussing diabetic heart disease and the cardiovascular impact of NSAID medication use.  The record does not contain a waiver of initial RO consideration of this additional evidence.  Because the Veteran's substantive appeal was received prior to February 2, 2013, a remand for initial RO consideration of the additional relevant evidence would normally be necessary.  See U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable only in cases where substantive appeal received on or after Feb. 2, 2013).  However, the decision below grants the claim for service connection for hypertensive heart disease, and is not prejudicial to the Veteran.  Remand, therefore, would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran's representative, in his May 2015 brief, asserted that the Veteran is entitled to an earlier effective date for TDIU.  This claim has not yet been adjudicated.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's currently diagnosed hypertensive heart disease is etiologically related to service.


CONCLUSION OF LAW

The criteria for granting service connection for hypertensive heart disease have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for hypertensive heart disease.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be awarded if certain chronic diseases manifest to a compensable degree within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, at 1331. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted on a secondary basis if the evidence shows that a service-connected disability is the cause of another, nonservice-connected disability.  38 C.F.R. § 3.310.  

The Veteran's service treatment records contain no treatment for, nor diagnosis of, a heart condition.  The Veteran's heart was normal at his December 1966 enlistment examination.  On separation examination in March 1969, the Veteran denied a history of blood pressure problems or chest pain.  The Veteran's heart was normal on examination.  In April 1969, the Veteran indicated that there had been no change in his medical condition following his separation examination. 

Private medical records submitted by the Veteran in June 2007 included an April 1970 cardiac x-ray; this study found a mild cardiac enlargement.  However, chest x-rays of January 1975, February 1986, and March 1992 found no heart enlargement.

Private cardiology records, submitted by the Veteran in August 2008, contained a June 1999 myocardial profusion scan and stress test demonstrating METs of 10.  Imaging showed mild left ventricle enlargement, though no reversible segmental perfusion defects were identified.  Gated image revealed mild inferior basal hypokinesis and a left ventricular ejection fraction of 49 percent.  The examiner noted questionable cardiomyopathy due to the Veteran's mild left ventricular dysfunction and left ejection fraction.  In July 1999, private physician G.S., M.D. indicated that the Veteran's ejection fraction of 49 percent had been abnormal, and noted that slight ventricular enlargement had been found.  Although the Veteran gave no impression of evidence cardiovascular disease, G.S. stated that the Veteran did seem to have hypertension and hypertensive cardiovascular disease.  A November 2003 evaluation for coronary insufficiency found a normal left ventricular ejection fraction, at 57 percent.

A March 2007 EKG demonstrated a 1st degree atrioventricular block, but was otherwise normal.  There was no treatment for or diagnosis of coronary artery disease or ischemic heart disease noted in the reports.  An August 2007 echocardiogram found a normal sized left ventricle, with no chest pain, arrhythmia, or ischemia on stress testing.  Left ventricular ejection fraction was 47 percent.

August 2008 and February 2009 x-rays found a cardiac silhouette within the upper limits of the normal range, with an EKG indicating left ventricular hypertrophy.  February 2009 stress testing found a METs level of 7 and a reduced ejection fraction of 47 percent.  The test was noted to be a normal perfusion with abnormal contracting.  A March 2009 private treatment noted observed that the Veteran's stress testing had not shown ischemia, but did establish a borderline ejection fraction.  A January 2010 EKG found left atrial abnormality and borderline ECG, with an associated x-ray showing exaggerated cardiac size; however, the reviewing physician doubted true cardiomegaly.

In a May 2010 treatment record, private physician G.S., M.D. observed that the Veteran had a history of end organ damage, including cardiac damage (congestive heart failure or left ventricular hypertrophy), due to hypertension; a September 2010 problem list noted that the Veteran had left ventricular hypertrophy.

A June 2010 VA examiner found that the Veteran had no history of heart disease, though a history of hypertension was noted.  On examination, no evidence of congestive heart failure or pulmonary hypertension was found.  The examiner indicated that medical records and claims file records had not been reviewed.

At an August 2010 VA examination, the Veteran reported that he had undergone a pre-employment physical examination in 1970; per the Veteran, this examination found hypertension and an enlarged heart due to hypertension.  However, the Veteran stated that he had not sought treatment for hypertension until the 1980s, following a diagnosis of uncontrolled hypertension.  The Veteran further indicated that he had been treated for PTSD since 2005, and that his hypertension had worsened following his diagnosis with diabetes mellitus in 1998.  The Veteran's heart size was determined to be larger than normal, based upon x-ray and electrocardiogram findings.  An October 2008 chest x-ray attached to the examination report found stable cardiomegaly, with no acute disease.  Left ventricular hypertrophy was found on diagnostic testing.  Exercise testing was contraindicated due to uncontrolled hypertension, but the Veteran indicated that he was capable of lifting 25 pound weights repeatedly, performing housework, walking up three flights of stairs, and walking short distances (limited due to leg and back pain).  The examiner concluded that the Veteran remained capable of exertion at more than 7 METS, and up to 10.  The Veteran was diagnosed with hypertensive heart disease with left ventricular hypertrophy and left ventricular diastolic dysfunction.

The August 2010 examiner indicated that the Veteran's service-connected PTSD symptomatology, with onset in 1969 and treatment beginning in 2005, had been sufficient in intensity and duration to cause both hypertension and hypertensive heart disease.  The examiner further noted that the Veteran's hypertension had worsened following his diagnosis of diabetes, which suggested that service-connected diabetes had aggravated this condition.  The examination report indicated that the claims file and medical record had been reviewed.

In July 2011, a VA general medical examiner found that the Veteran had no history of heart disease, including hypertensive heart disease.  Although the examination report indicated that the Veteran's claims file had been reviewed, the basis of a finding the Veteran's history did not show hypertensive heart disease was not stated.  VA examiner and physician notes indicating the presence of hypertensive heart disease, as discussed herein, were not discussed.  The Board notes, however, that examination did not show evidence of congestive heart failure or pulmonary hypertension.

The Board observes that the August 2010 VA examiner found the Veteran currently has hypertensive heart disease, based upon both the Veteran's own account of his medical history and his medical record.  Moreover, treating physician G.S. indicated in May 2010 that the Veteran's cardiac damage was caused by hypertension.  In fact, G.S. had indicated as early as July 1999 that the Veteran was experiencing hypertension and hypertensive heart disease, and his treatment record of February 2009 indicated the Veteran had left ventricular hypertrophy.  The Board concludes that sufficient evidence is present within the record to establish the Veteran has had hypertensive heart disease during the period on appeal.  The Board places great weight upon these opinions, as they were based upon examination of the Veteran, as well as review of the medical record, and (in the case of G.S.), treatment of the Veteran.

Accordingly, the "current disability" criterion for service connection has been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a diagnosis at any point during the period on appeal is sufficient for a "current disability" for VA purposes). 

The Board will consider the issue of service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the August 2010 VA examiner found that the Veteran's hypertension and heart disease had been caused by post-traumatic stress disorder, and that the Veteran's hypertension had been aggravated by his diabetes.  The Veteran's treating physician, G.S., has indicated that the Veteran's hypertension caused his left ventricular hypertrophy and cardiac organ damage.  Insofar as both of these sources examined the Veteran, G.S. treated the Veteran, and the VA examiner reviewed the medical record, the Board places great weight upon their opinions.  

The Veteran's hypertension and PTSD are service-connected conditions.  Whether the Veteran's hypertensive heart disease has been caused by PTSD alone, hypertension alone, or these two disabilities in combination is immaterial; the evidence of record establishes that it is at least as likely as not that the Veteran's service-connected disabilities caused his current hypertensive heart disease.  Affording the Veteran the benefit of the doubt, service connection for hypertensive heart disease is therefore warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertensive heart disease is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


